Title: Edward Coles: On Account with James Madison, December 1827
From: Coles, Edward
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1827]
                            
                        
                        
                        
                        Edward Coles
                        On Acct with James Madison
                        For a check on the Bank of Va inclosed I. A. Coles in payment of Bank Stock--being $16:00 over and above the amt. due for Id. Stocke16:00
                        
                        Cr
                        By cash enclosed   16:00
                        00:00
                        
                            
                                
                            
                        
                    